Exhibit 99(a) News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary: Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces First Quarter Net Income Increase of 6.4% Glenville, New York –April 19, 2011 TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income for the first quarter of 2011 of $7.4 million, up 6.4% over the prior-year period and equal to diluted earnings per share of $0.096, as compared to net income of $6.9 million and diluted earnings per share of $0.090 for the first quarter of 2010.The first quarter of 2011 also saw continued core balance sheet growth.Making the earnings announcement was Robert J. McCormick, President and Chief Executive Officer.Mr. McCormick noted, “We are pleased that first quarter results continued 2010’s solid earnings and growth, and look forward to the remainder of 2011 with optimism as our internal trends remain positive.The banking industry still faces challenges, but the progress we have made this year has helped to position the Company for continued growth and profitability.”Return on average equity and return on average assets were 11.61% and 0.75%, respectively, for the first quarter of 2011, compared to 11.29% and 0.77% for the first quarter of 2010. Mr. McCormick also noted “We are beginning to see signs of economic improvement both nationally and locally, although some core problems remain, particularly the high level of unemployment.Our long-term focus on traditional lending criteria and conservative balance sheet management has helped us avoid most aspects of the problems that have afflicted many banks in recent years.This has enabled us to maintain an extremely strong balance sheet and continued profitability, and allowed us to focus on conducting business rather than putting out fires.We are particularly encouraged by the continued growth of our core loan and deposit portfolios.” -4- TrustCo continued to report strong growth in loans and deposits on a year-over-year basis.For the quarter ended March 31, 2011, average loans were up $66.5 million or 2.9% compared to the same period in 2010, while average deposits rose $284.2 million or 8.7% over the same period.One new office was opened during the first quarter of 2011, bringing the total to 134.Mr. McCormick noted that, “We are pleased with the progress that we have made in growing loans and deposits through our recently completed branch expansion program but are mindful that fully achieving our goals will take time and continued hard work.Our success in growing customer relationships provides the basic building blocks that we believe will help drive profit growth over the coming years.” Nonperforming loans were $50.4 million as of March 31, 2011, compared to $48.8 million as of December 31, 2010, and remain at manageable levels.The allowance for loan losses as a percentage of gross loans and as a multiple of net charge-offs remains strong.At March 31, 2011, nonperforming loans were equal to 2.14% of total loans, up slightly from 2.07% at the end of the fourth quarter.The allowance for loan losses was unchanged at 0.9 times nonperforming loans.Reserves to total loans was strengthened, increasing from 1.78% at December 31, 2010 to 1.85% at March 31, 2011, and covered annualized first quarter net charge-offs by 3.9 times. TrustCo Bank Corp is a $4.0 billion bank holding company and through its subsidiary, Trustco Bank, operates 134 offices in New York, New Jersey, Vermont, Massachusetts, and Florida. In addition, the Bank operates a full service Trust Department.The common shares of TrustCo are traded on The NASDAQ Global Select Market under the symbol TRST. Except for the historical information contained herein, the matters discussed in this news release and other information contained in TrustCo’s Securities and Exchange Commission filings may express “forward-looking statements.”Those “forward-looking statements” may involve risk and uncertainties, including statements containing future events or performance and assumptions and other statements of historical facts. TrustCo wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The following important factors, among others, in some cases have affected and in the future could affect TrustCo’s actual results, and could cause TrustCo’s actual financial performance to differ materially from that expressed in any forward-looking statement:(1) credit risk, (2) interest rate risk, (3) competition, (4) changes in the regulatory environment, (5) real estate and collateral values, and (6) changes in local market areas and general business and economic trends.The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. -5- TRUSTCO BANK CORP NY GLENVILLE, NY FINANCIAL HIGHLIGHTS (dollars in thousands, except per share data) (Unaudited) Three Months Ended 03/31/11 12/31/10 03/31/10 Summary of operations Net interest income (TE) $ Provision for loan losses Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end At period end Full time equivalent employees Full service banking offices Performance ratios Return on average assets % Return on average equity Efficiency (1) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Capital ratios at period end (2) Total equity to assets % Tier 1 risk adjusted capital Total risk adjusted capital Asset quality analysis at period end Nonperforming loans to total loans % Nonperforming assets to total assets Allowance for loan losses to total loans Coverage ratio (3) X Calculated as noninterest expense (excluding ORE income/expense and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, unrealized trading gains and losses and one-time income items). Capital ratios exclude the effect of accumulated other comprehensive income. Calculated as allowance for loan losses divided by total nonperforming loans. TE Taxable equivalent. -6- CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands) (Unaudited) 03/31/11 12/31/10 03/31/10 ASSETS Loans, net $ Securities available for sale Held to maturity securities Federal funds sold and other short-term investments Total earning assets Cash and due from banks Bank premises and equipment Other assets Total assets $ LIABILITIES Deposits: Demand $ Interest-bearing checking Savings Money market Certificates of deposit (in denominations of $100,000 or more) Other time deposits Total deposits Short-term borrowings Other liabilities Total liabilities SHAREHOLDERS' EQUITY Total liabilities and shareholders' equity $ Number of common shares outstanding, in thousands -7- CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended 03/31/11 12/31/10 03/31/10 Interest income Loans $ Investment securities Federal funds sold and other short term investments Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net securities transactions 4 Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ Net income per share: - Basic $ - Diluted Avg equivalent shares outstanding, in thousands: - Basic - Diluted -8-
